Exhibit 10.4

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX RECEIVABLE AGREEMENT
by and among

FINTECH ACQUISITION CORP. Ill PARENT CORP.,
GTCR-ULTRA HOLDINGS, LLC
and

CERTAIN OTHER PERSONS NAMED HEREIN,
DATED AS OF OCTOBER 16, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of October 16, 2020,
is hereby entered into by and among FinTech Acquisition Corp. Ill Parent Corp.,
a Delaware corporation (the “Parent Corporation”), GTCR-Ultra Holdings, LLC, a
Delaware limited liability company (“Seller”), GTCR Ultra-Holdings II, LLC, a
Delaware limited liability company (the “Company”), GTCR/Ultra Blocker, Inc., a
Delaware corporation (“Blocker”) and GTCR Fund XI/C LP, a Delaware limited
partnership (“Blocker Seller”).

 

RECITALS

 

The Parent Corporation, Seller, the Company, Blocker, Blocker Seller, FinTech
III Merger Sub Corp., a Delaware corporation (“Merger Sub”) and FinTech
Acquisition Corp. Ill, a Delaware corporation (“Acquiror”) entered into the
Agreement and Plan of Merger, dated August 3, 2020 (the “Merger Agreement”).

 

Pursuant to the Merger Agreement, Merger Sub will merge with and into Acquiror
with Acquiror surviving and shareholders of Acquiror will receive shares of the
Parent Corporation in exchange for their shares of Acquiror (the “Merger”).

 

Pursuant to the Merger Agreement, immediately following the Merger, (i) Blocker
Seller will contribute to the Parent Corporation all right, title and interest
in and to a number of shares of Blocker stock in exchange for shares of the
Parent Corporation and the right to receive a portion of the Earnout Shares,
(ii) Seller will contribute to the Parent Corporation all right, title and
interest in and to a portion of its Company units in exchange for shares of
Parent Corporation and the right to receive a portion of the Earnout Shares
(together with the contribution described in clause (i), the “Contributions”),
(iii) Blocker Seller will transfer to the Parent Corporation any remaining
Blocker shares held by Blocker Seller after giving effect to the Contributions
in exchange for cash and (iv) Seller will transfer to the Parent Corporation any
remaining Company units held by Seller after giving effect to the Contributions
in exchange for cash (collectively, clauses (iii) and (iv) together with the
Contributions and the Merger, the “Transactions”).

 

Immediately following the consummation of the Transactions, the Parent
Corporation will contribute to Acquiror all right, title and interest in and to
(i) the Company units held by the Parent Corporation after giving effect to the
Transactions and (ii) the Blocker shares held by the Parent Corporation after
giving effect to the Transactions (the “Parent Contributions”).

 

Immediately following the Parent Contributions, Acquiror will contribute all of
its right, title and interest in and to the Company units to Blocker.
Immediately following such contributions, the Parent Corporation will be the
sole shareholder of Acquiror, Acquiror will be the sole shareholder of Blocker
and Blocker will be the sole member of the Company.

 

For U.S. federal income tax purposes, the Contributions taken together with the
Merger shall be treated as an integrated transaction described in Section 351(a)
of the Code and the receipt of cash or other property by Blocker Seller and
Seller pursuant to the Merger Agreement or this Agreement shall be treated as
receipt of taxable “boot” under Section 351(b).

 

Immediately after the Parent Contributions, Blocker Seller will contribute to
Seller all right, title and interest in and to (i) the shares of the Parent
Corporation held by Blocker Seller and (ii) the right to receive Blocker
Seller’s share of the Earnout Shares.

 



1

 

 

The Company will have in effect for the taxable year that includes the
Transactions an election under Section 754 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

The Parties hereto are entering into this Agreement to set forth the agreements
regarding the sharing of certain Tax benefits realized by the Parent Corporation
Group (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

“Accrued Amount” means, with respect to any portion of a Net Tax Benefit, the
interest on the Net Tax Benefit for a Taxable Year calculated at the Agreed Rate
from the due date (without extensions) for filing the Parent Corporation Return
for such Taxable Year until the Payment Date. For the avoidance of doubt, for
Tax purposes, the Accrued Amount shall not be treated as interest (except to the
extent treated as Imputed Interest under applicable law), but shall instead be
treated as additional consideration unless otherwise required by law. In the
case of a Tax Benefit Payment made in respect of an Amended Schedule, the
Accrued Amount means the interest calculated at the Agreed Rate from the date of
such Amended Schedule becoming final in accordance with Section 2.3(b) until the
Payment Date.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for Taxes of the Parent Corporation Group.

 

“Additional Basis” means any Basis Adjustment resulting from payments made
pursuant to this Agreement as described in Section 2.2(b).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 300 basis points.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b).

 

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of the Transactions and the payments made pursuant to this Agreement
(as calculated under Section 2,1), including, but not limited to: (i) under
Sections 734(b) and 743(b) of the Code (in situations where the Company remains
classified as a partnership for U.S. federal income Tax purposes); (ii) under
Sections 732(b), 734(b) and 1012 of the Code (in situations where the Company
becomes an entity that is disregarded as separate from its owner for U.S.
federal income Tax purposes); and (iii) under Section 362(a) of the Code. For
the avoidance of doubt, payments made under this Agreement shall not be treated
as resulting in a Basis Adjustment to the extent such payments are treated as
Imputed Interest.

 



2

 

 

“Basis Schedule” has the meaning set forth in Section 2,1.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Blocker” has the meaning set forth in the Preamble of this Agreement

 

“Blocker Seller” has the meaning set forth in the Preamble of this Agreement and
any of its successors and assigns pursuant to Section 7.6(a).

 

“Board” means the Board of Directors of the Parent Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the Beneficial Owner of
securities of the Parent Corporation representing more than fifty percent (50%)
of the combined voting power of the Parent Corporation’s then outstanding voting
securities;

 

(b) the shareholders of the Parent Corporation approve a plan of complete
liquidation or dissolution of the Parent Corporation or there is consummated an
agreement or series of related agreements for the merger or other disposition,
directly, or indirectly, by the Parent Corporation of all or substantially all
of the Parent Corporation’s assets, other than such sale or other disposition by
the Parent Corporation of all or substantially all of the Parent Corporation’s
assets to an entity at least fifty percent (50%) of the combined voting power of
the voting securities of which are owned by shareholders of the Parent
Corporation in substantially the same proportions as their ownership of the
Parent Corporation immediately prior to such sale;

 

(c) there is consummated a merger or consolidation of the Parent Corporation or
any direct or indirect subsidiary of the Parent Corporation with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) the individuals constituting the Board
immediately prior to the merger or consolidation do not constitute at least a
majority of the Board surviving the merger or, if the surviving company is a
subsidiary, the ultimate parent thereof, or (y) all of the Persons who were the
respective Beneficial Owners of the voting securities of the Parent Corporation
immediately prior to such merger or consolidation do not Beneficially Own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation; or

 



3

 

 

(d) the following individuals cease for any reason to constitute a majority of
the number of directors of the Board then serving: individuals who were
directors of the Board on the Closing Date or any new director whose appointment
or election to the Board or nomination for election by the Parent Corporation’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors of the Board on
the Closing Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (d);

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Parent Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in and voting control over, and own substantially all of the shares
of, an entity which owns all or substantially all of the assets of the Parent
Corporation immediately following such transaction or series of transactions.

 

“Closing Date” means the closing date of the Merger and the Transactions.

 

“Closing Date Basis” means (i) the Tax basis immediately prior to the
Transactions of any Reference Asset that is goodwill or any other intangible
asset, (ii) any Tax basis resulting from any “start-up expenditures” (as defined
in Section 195(c)(1) of the Code) incurred in connection with the Transactions
and all associated transactions and (iii) any Basis Adjustments resulting from
the Transactions.

 

“Code” has the meaning set forth in the Recitals of this Agreement.

 

“Company” has the meaning set forth in the Recitals of this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Entity” means the Blocker and any Subsidiary of the Company that is
classified as a corporation for U.S. federal income tax purposes.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the excess, if
any, of the cumulative amount of Realized Tax Benefits for all Taxable Years of
the Parent Corporation Group, up to and including such Taxable Year, over the
cumulative amount of Realized Tax Detriments for the same period. The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Schedule or Amended Schedule, if any, in
existence at the time of such determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Designated Tax Attributes” means the Closing Date Basis, any Additional Basis,
any Imputed Interest and any NOLs.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax,
including, for the avoidance of doubt, a concession of an issue by the taxpayer
or agreement with a Taxing Authority on any issue.

 

“Dispute” has the meaning set forth in Section 7.9(a).

 



4

 

 

“Disputing Party” has the meaning set forth in Section 7,10.

 

“Early Termination” has the meaning set forth in Section 4,1.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4,4.

 

“Early Termination Notice” has the meaning set forth in Section 4,4.

 

“Early Termination Payment” has the meaning set forth in Section 4.5(b).

 

“Early Termination Rate” means LIBOR plus 100 basis points; provided, that in
the case of an Early Termination to which the last sentence of the definition of
“Valuation Assumptions” applies, it shall mean LIBOR plus 200 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4,4.

 

“Earnout Shares” has the meaning ascribed to such term in the Merger Agreement.

 

“Expert” means such nationally recognized expert in the particular area of
disagreement as is mutually acceptable to both parties and is described in
Section 7,10.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Parent Corporation Group (using the same methods,
elections, conventions, U.S. federal income tax rate and similar practices used
on the relevant Parent Corporation Return), but without taking into account any
Designated Tax Attributes. For the avoidance of doubt, Hypothetical Tax
Liability shall be determined without taking into account (i) the carryover or
carryback of any Tax item (or portions thereof) that is attributable to any
Designated Tax Attribute or (ii) any deduction for Imputed Interest. If all or a
portion of the liability for Taxes for a Taxable Year arises as a result of an
audit or similar proceeding by a Taxing Authority of such Taxable Year, such
liability shall not be included in determining the Hypothetical Tax Liability
unless and until there has been a Determination.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Parent Corporation’s payment
obligations under this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOROl” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period.

 

“Material Objection Notice” has the meaning set forth in Section 4,4.

 

“Merger Agreement” has the meaning set forth in the Recitals of this Agreement.

 



5

 

 

“Net Tax Benefit” for each Taxable Year shall mean an amount equal to the
excess, if any, of (i) 85% of the Cumulative Net Realized Tax Benefit as of the
end of such Taxable Year over (ii) the total amount of payments previously made
under Section 3,1 (excluding payments attributable to Accrued Amounts).

 

“NOLs” means the net operating losses, capital losses, Section 163(j) Carryovers
and credit carryforwards of any Corporate Entity relating to taxable periods
ending on or prior to the Closing Date.

 

“Objection Notice” has the meaning set forth in Section 2.3(a).

 

“Parent Corporation” has the meaning set forth in the Preamble of this
Agreement.

 

“Parent Corporation Group” means the Parent Corporation, any direct or indirect
Subsidiary of the Parent Corporation and any consolidated, combined, unitary or
similar group of entities that join in filing any Tax Return.

 

“Parent Corporation Return” means the U.S. federal income Tax Return of the
Parent Corporation (including any consolidated group of which the Parent
Corporation is a member, as further described in Section 7,11) filed with
respect to any Taxable Year.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability. If all or a portion of
the Actual Tax Liability for such Taxes for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Benefit unless and until there has
been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability. If all or a portion of
the Actual Tax Liability for such Taxes for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Detriment unless and until there has
been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7,10.

 

“Reconciliation Procedures” means the procedures described in Section 7,10.

 

“Reference Asset” means an asset (other than cash or a cash equivalent) that is
held by the Company, Blocker or any of the direct or indirect Subsidiaries of
the Company. A Reference Asset also includes any asset that is “substituted
basis property” under Section 7701(a)(42) of the Code with respect to a
Reference Asset.

 

“Schedule” means any of the following: (i) the Basis Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule.

 

“Section 163(i) Carryovers” means disallowed interest expense carryforwards
under Section 163(j) of the Code.

 



6

 

 

“Senior Obligations” has the meaning set forth in Section 5,1.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3,1.

 

“Tax Benefit Schedule” has the meaning set forth in Section 2,2.

 

“Tax Proceeding” has the meaning set forth in Section 6,1.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a taxable year of the Parent Corporation as defined in
Section 441(b) of the Code (and, therefore, for the avoidance of doubt, may
include a period of less than twelve (12) months for which a Tax Return is
made), ending on or after the Closing Date.

 

“Taxes” means any and all taxes, assessments or similar charges imposed by the
United States or any subdivision thereof that are based on or measured with
respect to net income or profits, and any interest related to such Tax.

 

“Taxing Authority” means any federal, national, state, county or municipal or
other local government, any subdivision, agency, commission or authority
thereof, or any quasi- governmental body exercising any taxing authority or any
other authority exercising Tax regulatory authority.

 

“TRA Holders” means Seller and Blocker Seller.

 

“Transactions” has the meaning set forth in the Recitals of this Agreement.

 

“Transferor” has the meaning set forth in Section 7.11(b).

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that in each Taxable Year ending on or after such Early Termination Date, (i)
the Parent Corporation Group will have taxable income sufficient to fully
utilize (A) the deductions arising from all Designated Tax Attributes during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Designated Tax Attributes that would result from future Tax Benefit
Payments that would be paid in accordance with the Valuation Assumptions,
further assuming such future Tax Benefit Payments would be paid on the due date,
without extensions, for filing the Parent Corporation Return for the applicable
Taxable Year) in which such deductions would become available and (B) any loss
or credit carryovers generated by deductions arising from any Designated Tax
Attributes that are available in the Taxable Year that includes the Early
Termination Date and any NOLs that have not been previously utilized in
determining a Tax Benefit Payment as of the date of such Early Termination
Payment will be utilized by the Parent Corporation Group ratably each year from
the Early Termination Date through the scheduled expiration date of such NOLs
(or, if there is no scheduled expiration date, then the scheduled expiration
date for these purposes shall be deemed to be the tenth (10th) anniversary of
such Early Termination Date) and (ii) the U.S. federal income Tax rates and
state, local, and foreign income tax rates for each such Taxable Year will be
those specified for each such Taxable Year by the Code and other law as in
effect on the Early Termination Date.

 



7

 

 

Section 1.2 Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

 

Section 2.1 Basis Schedule. Within sixty (60) calendar days after the filing of
the Parent Corporation Return for the Taxable Year in which the Transactions are
effected, the Parent Corporation shall deliver to Seller a schedule (the
“Closing Date Attribute Schedule”) that shows, in reasonable detail necessary to
perform the calculations required by this Agreement, (i) the Closing Date Basis,
(ii) the period (or periods) over which such Closing Date Basis is amortizable
and/or depreciable, (iii) the NOLs, (iv) the scheduled expiration dates, if any,
of the NOLs, and (v) any applicable limitations on the use of the NOLs for Tax
purposes (including under Section 382 of the Code). Within sixty (60) calendar
days after the filing of the Parent Corporation Return for a Taxable Year
following the Taxable Year in which the Transactions are effected in which there
arises additional Closing Date Basis or Additional Basis, the Parent Corporation
shall deliver to Seller a schedule (together with the Closing Date Attribute
Schedule, the “Basis Schedule”) that shows, in reasonable detail necessary to
perform the calculations required by this Agreement, (y) any additional Closing
Date Basis and any Additional Basis and (z) the period (or periods) over which
such Closing Date Basis and Additional Basis is amortizable and/or depreciable.

 

Section 2.2 Tax Benefit Schedule.

 

(a) Within sixty (60) calendar days after the filing of the Parent Corporation
Return for any Taxable Year in which there is a Realized Tax Benefit or Realized
Tax Detriment, the Parent Corporation shall provide to Seller: (i) a schedule
showing, in reasonable detail, the calculation of the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year and the allocation of any Net Tax
Benefit among the TRA Holders, which allocation shall be made in accordance with
Schedule A (a “Tax Benefit Schedule”), (ii) the Parent Corporation Return, (iii)
a reasonably detailed calculation by the Parent Corporation of the Hypothetical
Tax Liability, (iv) a reasonably detailed calculation by the Parent Corporation
of the Actual Tax Liability, and (v) any other work papers related thereto that
are reasonably available to the Parent Corporation and requested by Seller. In
addition, the Parent Corporation shall allow Seller reasonable access to the
appropriate representatives of the Parent Corporation Group in connection with a
review of such Tax Benefit Schedule. The Parent Corporation may use reasonable
estimation methodologies for calculating the portion of any Realized Tax Benefit
or Realized Tax Detriment attributable to U.S. state or local Taxes. The Tax
Benefit Schedule will become final as provided in Section 2.3(a) and may be
amended as provided in Section 2.3(b) (subject to the procedures set forth in
Section 2.3(b)).

 



8

 

 

(b) For purposes of calculating the Realized Tax Benefit or Realized Tax
Detriment for any Taxable Year, carryovers or carrybacks of any Designated Tax
Attribute shall be considered to be subject to the rules of the Code and the
Treasury Regulations, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any Tax item includes a portion that is attributable to any
Designated Tax Attribute and another portion that is not so attributable, such
respective portions shall be considered to be used in accordance with a “with
and without” methodology. The parties agree that (i) any payment under this
Agreement (to the extent permitted by law and other than amounts accounted for
as Imputed Interest) will have the effect of creating Additional Basis in
Reference Assets (other than Reference Assets owned by a Corporate Entity) for
the Parent Corporation Group in the year of payment to the extent that the
payment is allocated to Seller, and (ii) as a result, such Additional Basis will
be incorporated into the calculation for the year of payment and into future
year calculations, as appropriate.

 

Section 2.3 Procedure; Amendments.

 

(a) An applicable Schedule or amendment thereto shall become final and binding
on all parties thirty (30) calendar days from the first date on which Seller has
received the applicable Schedule or amendment thereto unless Seller (i) within
thirty (30) calendar days after receiving an applicable Schedule or amendment
thereto, provides the Parent Corporation with notice of a material objection to
such Schedule (“Objection Notice”) made in good faith or (ii) provides a written
waiver of such right of any Objection Notice within the period described in
clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver is received by the Parent Corporation. If the
Parent Corporation and Seller, for any reason, are unable to successfully
resolve the issues raised in an Objection Notice within thirty (30) calendar
days after receipt by the Parent Corporation of such Objection Notice, the
Parent Corporation and Seller shall employ the Reconciliation Procedures.

 

(b) The applicable Schedule for any Taxable Year may be amended from time to
time by the Parent Corporation (i) in connection with a Determination affecting
such Schedule, (ii) to correct inaccuracies in the Schedule identified as a
result of the receipt of additional factual information relating to a Taxable
Year after the date the Schedule was provided to Seller, (iii) to correct
inaccuracies in the Schedule as a result of a change in law or applicable rules
or regulations (including, if applicable, any such change having retroactive
effect), provided that any such amendment, to the extent applicable, must be
consistent with the Tax Returns (including any amendments) of the Parent
Corporation Group, (iv) to correct inaccuracies in the Schedule as a result of a
clerical or computational error in preparation of the Schedule, (v) to comply
with the Expert’s determination under the Reconciliation Procedures, (vi) to
reflect a change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to a carryback or carryforward of a loss or other Tax
item to such Taxable Year, (vii) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year or (viii) to adjust a Basis Schedule to take
into account payments made pursuant to this Agreement (any such Schedule, an
“Amended Schedule”). The Parent Corporation shall provide an Amended Schedule to
Seller within sixty (60) calendar days after the end of any Taxable Year in
which one or more events referenced in clauses (i) through (viii) of the
preceding sentence occurred which Amended Schedule shall reflect cumulative
revisions attributable to all such events occurring in such Taxable Year. For
the avoidance of doubt, in the event a Schedule is amended after such Schedule
becomes final pursuant to Section 2.3(a), the Amended Schedule shall not be
taken into account in calculating any Tax Benefit Payment in the Taxable Year to
which the amendment relates but instead shall be taken into account in
calculating the Cumulative Net Realized Tax Benefit for the Taxable Year in
which the amendment actually occurs.

 



9

 

 

ARTICLE III

TAX BENEFIT PAYMENTS

 

Section 3.1 Payments.

 

(a) Within five (5) Business Days after a Tax Benefit Schedule for a Taxable
Year becomes final in accordance with Section 2.3(a), the Parent Corporation
shall pay the Net Tax Benefit to the Seller for the benefit of the TRA Holders
and the Accrued Amount with respect thereto. Payment of the Net Tax Benefit and
the Accrued Amount with respect thereto (together a “Tax Benefit Payment”) shall
be made by check, by wire transfer of immediately available funds to the bank
account previously designated by Seller to the Parent Corporation, or as
otherwise agreed by the Parent Corporation and Seller. The parties hereto
acknowledge and agree that a portion of each Tax Benefit Payment shall be
characterized as Imputed Interest. Neither Seller nor any TRA Holder shall be
required to return any portion of any previously made Tax Benefit Payment.

 

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement will result in 85% of the Cumulative Net Realized Tax Benefit,
and the Accrued Amount thereon, being paid to the Persons due payments pursuant
to this Agreement. The provisions of this Agreement shall be construed in the
appropriate manner to achieve these fundamental results.

 

Section 3.3 Pro Rata Payments. If for any reason the Parent Corporation does not
fully satisfy its payment obligations to make all Tax Benefit Payments due under
this Agreement in respect of a particular Taxable Year, then (i) the Parent
Corporation will pay the same proportion of each Tax Benefit Payment due to each
Person due a payment under this Agreement in respect of such Taxable Year,
without favoring one obligation over the other, and (ii) no Tax Benefit Payment
shall be made in respect of any Taxable Year until all Tax Benefit Payments in
respect of prior Taxable Years have been made in full.

 



10

 

 

ARTICLE IV
TERMINATION

 

Section 4.1 Early Termination at Election of the Corporate Taxpayer. The Parent
Corporation may terminate this Agreement at any time by paying to Seller for the
benefit of the TRA Holders the Early Termination Payment due to the TRA Holders
pursuant to Section 4.5(b) (an “Early Termination”); provided that the Parent
Corporation may withdraw any notice to execute its termination rights under this
Section 4,1 prior to the time at which any Early Termination Payment has been
paid. Upon payment of the Early Termination Payment by the Parent Corporation,
the Parent Corporation shall not have any further payment obligations under this
Agreement, other than for any Tax Benefit Payment previously due and payable but
unpaid as of the Early Termination Notice. Upon payment of all amounts provided
for in this Section 4,1, this Agreement shall terminate.

 

Section 4.2 Breach of Agreement.

 

(a) In the event that the Parent Corporation breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, and such breach is
not cured by the Parent Corporation within thirty (30) days after notice is
provided by the Seller, then at the election of Seller, such breach shall be
treated as an Early Termination. Upon such election, all obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include (i) the Early Termination Payment, calculated as if an Early Termination
Notice had been delivered on the date of a breach and (ii) any Tax Benefit
Payment previously due and payable but unpaid as of the date of a breach.
Notwithstanding the foregoing, in the event that the Parent Corporation breaches
this Agreement, the TRA Holders shall be entitled to elect to receive the
amounts set forth in clauses (i) and (ii) above or to seek specific performance
of the terms hereof.

 

(b) The parties agree that the failure to make any payment due pursuant to this
Agreement within three (3) months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it shall not be considered to be a breach
of a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three (3) months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Parent Corporation fails to make any Tax Benefit
Payment when due to the extent that the Parent Corporation has insufficient
funds to make such payment; provided that the interest provisions of Section 5,2
shall apply to such late payment (unless the Parent Corporation does not have
sufficient cash to make such payment as a result of limitations imposed by
existing credit agreements to which Parent Corporation or any Subsidiary of
Parent Corporation is a party, in which case Section 5,2 shall apply, but the
Default Rate shall be replaced by the Agreed Rate); provided further that it
shall be a breach of this Agreement, and the provisions of Section 4.2(a) shall
apply as of the original due date of the Tax Benefit Payment, if the Parent
Corporation makes any distribution of cash or other property to its shareholders
while any Tax Benefit Payment is due and payable but unpaid.

 



11

 

 

Section 4.3 Acceleration Upon Change of Control. In the event of a Change of
Control, all obligations hereunder shall be accelerated and such obligations
shall be calculated pursuant to this Article IV as if an Early Termination
Notice had been delivered on the closing date of the Change of Control and
utilizing the Valuation Assumptions by substituting the phrase “the closing date
of a Change of Control” in each place where the phrase “Early Termination
Effective Date” appears. Such obligations shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the closing date of the Change of Control, (2) any Tax
Benefit Payments agreed to by the Parent Corporation and the TRA Holders as due
and payable but unpaid as of the Early Termination Notice and (3) any Tax
Benefit Payments due for any Taxable Year ending prior to, with or including the
closing date of a Change of Control (except to the extent that any amounts
described in clauses (2) or (3) are included in the Early Termination Payment).
For the avoidance of doubt, Section 4.4 and Section 4.5 shall apply to a Change
of Control, mutatis mutandis.

 

Section 4.4 Early Termination Notice. If the Parent Corporation chooses to
exercise its right of early termination under Section 4,1 above, the Parent
Corporation shall deliver to Seller notice of such intention to exercise such
right (the “Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) showing in reasonable detail the calculation of the Early Termination
Payment; provided, that in the case of an Early Termination to which the last
sentence of the definition of “Valuation Assumptions” applies, the Parent
Corporation shall be required to consult with Seller in preparing the Early
Termination Schedule in accordance with the last sentence of the definition of
“Valuation Assumptions” prior to delivering such schedule to Seller pursuant to
the first part of this sentence. The Early Termination Schedule shall become
final and binding on all parties thirty (30) calendar days from the first date
on which Seller has received such Schedule or amendment thereto unless Seller
(i) within thirty (30) calendar days after receiving the Early Termination
Schedule, provides the Parent Corporation with notice of a material objection to
such Schedule made in good faith (“Material Objection Notice”) or (ii) provides
a written waiver of such right of a Material Objection Notice within the period
described in clause (i) above, in which case such Schedule becomes binding on
the date the waiver is received by the Parent Corporation (the “Early
Termination Effective Date”). If the Parent Corporation and Seller, for any
reason, are unable to successfully resolve the issues raised in such notice
within thirty (30) calendar days after receipt by the Parent Corporation of the
Material Objection Notice, the Parent Corporation and Seller shall employ the
Reconciliation Procedures.

 

Section 4.5 Payment upon Early Termination.

 

(a) Subject to its right to withdraw any notice of Early Termination pursuant to
Section 4,1, within five (5) Business Days after the Early Termination Effective
Date, the Parent Corporation shall pay to Seller, for the benefit of the TRA
Holders, the aggregate amount of Early Termination Payments to which the TRA
Holders are entitled hereunder. Such payment shall be made by check, by wire
transfer of immediately available funds to a bank account or accounts designated
by Seller, or as otherwise agreed by the Parent Corporation and Seller.

 

(b) The “Early Termination Payment” shall equal, with respect to each TRA
Holder, the present value, discounted at the Early Termination Rate as of the
Early Termination Date, of all Tax Benefit Payments that would be required to be
paid by the Parent Corporation to such TRA Holder beginning from the Early
Termination Date (including, for the avoidance of doubt, any Tax Benefit Payment
due and unpaid for the Taxable Year ending with or including the date of the
Early Termination Notice) and assuming that the Valuation Assumptions are
applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment, Early Termination Payment or any other
payment required to be made by the Parent Corporation to any TRA Holder under
this Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any secured
obligations or obligations in respect of indebtedness for borrowed money of the
Parent Corporation and its Subsidiaries (such obligations, “Senior Obligations”)
and shall rank pari passu with all current or future unsecured obligations of
the Parent Corporation that are not Senior Obligations. For the avoidance of
doubt, notwithstanding the above, the determination of whether it is a breach of
this Agreement if the Parent Corporation fails to make any Tax Benefit Payment
when due is governed by Section 42(a).

 

Section 5.2 Late Payments by the Parent Corporation. The amount of all or any
portion of any Tax Benefit Payment, Early Termination Payment or any other
payment under this Agreement not made to Seller for the benefit of the TRA
Holders when due under the terms of this Agreement shall be payable together
with any interest thereon, computed at the Default Rate (or, if so provided in
Section 4.2(a), at the Agreed Rate) and commencing from the date on which such
Tax Benefit Payment, Early Termination Payment or any other payment under this
Agreement was due and payable.

 

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION; BOARD ACTION

 

Section 6.1 Participation in the Parent Corporation Group’s Tax Matters. Except
as otherwise provided herein, the Parent Corporation shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Parent Corporation Group, including without limitation the preparation, filing
or amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes. Notwithstanding the foregoing, the Parent Corporation shall
notify Seller of, and keep Seller reasonably informed with respect to, the
portion of any audit, examination, or any other administrative or judicial
proceeding (a “Tax Proceeding”) of any member of the Parent Corporation Group by
a Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of the TRA Holders under this Agreement, and shall
provide to Seller reasonable opportunity to provide information and other input
to the members of the Parent Corporation Group and their respective advisors
concerning the conduct of any such portion of such Tax Proceeding.

 



12

 

 

Section 6.2 Consistency. The Parent Corporation and the TRA Holders agree to
report and cause to be reported for all purposes, including U.S. federal, state
and local Tax purposes and financial reporting purposes, all Tax-related items
(including the Designated Tax Attributes and each Tax Benefit Payment) in a
manner consistent with that set forth in any Schedule or Amended Schedule
required to be provided by or on behalf of the Parent Corporation under this
Agreement, as finally determined pursuant to Section 2.3. If the Parent
Corporation and any TRA Holder, for any reason, are unable to successfully
resolve any disagreement concerning such treatment within thirty (30) calendar
days, the Parent Corporation and such TRA Holder shall employ the Reconciliation
Procedures.

 

Section 6.3 Cooperation. Each TRA Holder shall (i) furnish to the Parent
Corporation in a timely manner such information, documents and other materials
as the Parent Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any Tax Proceeding (for the
avoidance of doubt, excluding any information, documents or materials relating
to the owners of a TRA Holder), (ii) make itself available to the Parent
Corporation and its representatives to provide explanations of the documents and
materials and such other information as the Parent Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (i) above, and (iii) reasonably cooperate in connection with
any such matter.

 

Section 6.4 Board Action. To the extent the Parent Corporation would, acting in
accordance with its usual governance arrangements, require its Board to approve
or take an action with respect to this Agreement, the Parent Corporation shall
instead or in addition obtain the approval of the audit committee of its Board
for such approval or action.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (i) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (ii) on the first
Business Day following the date of dispatch if delivered by a recognized next-
day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

If to the Parent Corporation, to:

 

FinTech Acquisition Corp. Ill Parent Corp.

303 Perimeter Center North, Suite 600

Atlanta, GA 30346

 

with a copy (which shall not constitute notice to the Parent Corporation) to:

 

If to TRA Holders, to:

 

GTCR-Ultra Holdings, LLC

c/o GTCR Management XI LLC

300 North LaSalle Street, Suite 5600

Chicago, Illinois 60654

Attention: Collin E. Roche and Aaron D. Cohen

Email: croche@gtcr.com and aaron.cohen@gtcr.com

 



13

 

 

with a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Mark A. Fennell, P.C., Christian O. Nagler and Christopher M. Thomas,
P.C. Facsimile: (312) 862-2200

 

E-mail: mfennell@kirkland.com, christian.nagler@kirkland.com and
christopher.thomas@kirkland.com

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Section 7.6 Successors; Assignment.

 

(a) Following a written consent of the Parent Corporation (such consent not to
be unreasonably withheld, conditioned or delayed) a TRA Holder may assign this
Agreement to any person without the prior written consent of the Parent
Corporation as long as such transferee executes and delivers a joinder to this
Agreement, in form and substance reasonably satisfactory to the Parent
Corporation, agreeing to become a “TRA Holder” for all purposes of this
Agreement, except as otherwise provided in such joinder. Any and all payments
payable or that may become payable to a TRA Holder pursuant to this Agreement
may be assigned to any Person or Persons as long as any such Person executes and
delivers a joinder to this Agreement, in form and substance reasonably
satisfactory to the Parent Corporation, agreeing to be bound by Section 7,12 and
acknowledging specifically the terms of Section 7.6(b).

 



14

 

 

(b) Notwithstanding the foregoing provisions of this Section 7,6, no assignee
described in the second sentence of Section 7.6(a) shall have any rights under
this Agreement except for the right to enforce its right to receive payments
under this Agreement.

 

(c) Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Parent Corporation shall cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Parent Corporation, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Parent Corporation would be required to perform if no such
succession had taken place.

 

Section 7.7 Amendments; Waivers. No provision of this Agreement may be amended
unless such amendment is approved in writing by each of the Parent Corporation
and by the TRA Holders who would be entitled to receive a majority of the Early
Termination Payments payable to all TRA Holders hereunder as of the date of the
proposed amendment (excluding, for purposes of this sentence, all payments made
to any TRA Holder pursuant to this Agreement as of the date of the proposed
amendment). No provision of this Agreement may be waived unless such waiver is
in writing and signed by the party against whom the waiver is to be effective.

 

Section 7.8 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

Section 7.9 Resolution of Disputes.

 

(a) Any and all disputes which are not governed by Section 7,10, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7,9 and Section 7,10) (each a “Dispute”) shall be
governed by this Section 7,9. The parties hereto shall attempt in good faith to
resolve all Disputes by negotiation. If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in the State of Delaware in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) calendar days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of Delaware and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. In addition to monetary damages, the arbitrator
shall be empowered to award equitable relief, including an injunction and
specific performance of any obligation under this Agreement. The arbitrator is
not empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute. The award shall be the sole and exclusive
remedy between the parties regarding any claims, counterclaims, issues, or
accounting presented to the arbitral tribunal. Judgment upon any award may be
entered and enforced in any court having jurisdiction over a party or any of its
assets.

 



15

 

 

(b) Notwithstanding the provisions of Section 7.9(a), the Parent Corporation may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this Section 7.9(b), Seller and each TRA Holder (i)
expressly consents to the application of Section 7.9(c) to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Parent Corporation as agent of such party for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such party in writing of any such service of
process, shall be deemed in every respect effective service of process upon such
party in any such action or proceeding.

 

(c) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN DELAWARE, FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE
WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7,9, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this Section 7.9(c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

 

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in Section 7.9(c) and such parties agree not to plead
or claim the same.

 

Section 7.10 Reconciliation. In the event that the Parent Corporation and Seller
(with respect to matters governed by the definition of “Valuation Assumptions”,
Section 2,3 and Section 4.4) or any TRA Holder (with respect to matters governed
by Section 6,2) (as applicable, the “Disputing Party”) are unable to resolve a
disagreement with respect to such matters within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted to the Expert. The Expert shall be a partner or principal in a
nationally recognized accounting or law firm, and unless the Parent Corporation
and the Disputing Party agree otherwise, the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with the Parent
Corporation or the Disputing Party or other actual or potential conflict of
interest. If the parties are unable to agree on an Expert within fifteen (15)
calendar days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise. The Expert shall resolve any matter
relating to the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within fifteen (15) calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution; provided that in resolving any matter,
the Expert shall not require the Parent Corporation or any Affiliate thereof to
take a position, or to make any payment based on a position, that is not “more
likely than not” to be sustained. Notwithstanding the preceding sentence, if the
matter is not resolved before any payment that is the subject of a disagreement
would be due (in the absence of such disagreement) or any Tax Return reflecting
the subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Parent Corporation, subject to adjustment or amendment upon resolution.
The Parent Corporation and the Disputing Party shall each bear its own costs and
expenses of such proceeding, unless (i)the Expert adopts such Disputing Party’s
position, in which case the Parent Corporation shall reimburse such Disputing
Party for any reasonable out-of-pocket costs and expenses in such proceeding, or
(ii) the Expert adopts the Parent Corporation’s position, in which case such
Disputing Party shall reimburse the Parent Corporation for any reasonable
out-of-pocket costs and expenses in such proceeding. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7,10
shall be decided by the Expert. The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7,10 shall be binding on the Parent Corporation and its Subsidiaries and
the Disputing Party and may be entered and enforced in any court having
jurisdiction.

 



16

 

 

Section 7.11 Admission of the Parent Corporation into a Consolidated Group;
Transfers of Corporate Assets.

 

(a) If the Parent Corporation becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of U.S. state
or local Tax law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole to the
extent that any applicable Designated Tax Attributes can be used against such
consolidated taxable income of the group as a whole.

 

(b) If the Parent Corporation (or any other entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder) or any of its direct
or indirect Subsidiaries (a “Transferor”) transfers one or more Reference Assets
to a corporation (or a Person classified as a corporation for U.S. federal
income Tax purposes) with which the Transferor does not file a consolidated Tax
Return pursuant to Section 1501 of the Code, the Transferor, for purposes of
calculating the amount of any Tax Benefit Payment or Early Termination Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such Reference Assets in a fully taxable transaction on the date of such
contribution. The consideration deemed to be received by the Transferor shall be
equal to the fair market value of the transferred Reference Assets, plus (i) the
amount of debt to which any such Reference Asset is subject, in the case of a
transfer of an encumbered Reference Asset or (ii) the amount of debt allocated
to any such Reference Asset, in the case of a contribution of a partnership
interest. For purposes of this Section 7.11(b), a transfer of a partnership
interest shall be treated as a transfer of the Transferor’s share of each of the
assets and liabilities of that partnership.

 



17

 

 

Section 7.12 Confidentiality.

 

(a) Each TRA Holder and each of its assignees acknowledges and agrees that the
information of the Parent Corporation Group is confidential and, except in the
course of performing any duties as necessary for the Parent Corporation Group
and its Affiliates, as required by law or legal process or to enforce the terms
of this Agreement, such person shall keep and retain in the strictest confidence
and not disclose to any Person any confidential matters, acquired pursuant to
this Agreement, of the Parent Corporation Group and its Affiliates and
successors or the TRA Holders, learned by any TRA Holder heretofore or
hereafter. This Section 7,12 shall not apply to (i) any information that has
been made publicly available by the Parent Corporation or any of its Affiliates,
becomes public knowledge (except as a result of an act of a TRA Holder in
violation of this Agreement) or is generally known to the business community and
(ii) the disclosure of information (A) as may be proper in the course of
performing such TRA Holder’s obligations, or monitoring or enforcing such TRA
Holder’s rights, under this Agreement, (B) as part of such TRA Holder’s normal
reporting, rating or review procedure (including normal credit rating and
pricing process), or in connection with such TRA Holder’s or such TRA Holder’s
Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such TRA Holder’s (or any of its Affiliates’) Affiliates,
auditors, accountants, attorneys or other agents, (C) to any bona fide
prospective assignee of such TRA Holder’s rights under this Agreement, or
prospective merger or other business combination partner of such TRA Holder,
provided that such assignee or merger partner agrees to be bound by the
provisions of this Section 7,12, (D) as is required to be disclosed by order of
a court of competent jurisdiction, administrative body or governmental body, or
by subpoena, summons or legal process, or by law, rule or regulation; provided
that any TRA Holder required to make any such disclosure to the extent legally
permissible shall provide the Parent Corporation prompt notice of such
disclosure, or to regulatory authorities or similar examiners conducting
regulatory reviews or examinations (without any such notice to the Parent
Corporation), or (E) to the extent necessary for a TRA Holder to prepare and
file its Tax Returns, to respond to any inquiries regarding the same from any
Taxing Authority or to prosecute or defend any Tax Proceeding with respect to
such returns.

 

(b) If a TRA Holder or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7,12, the Parent Corporation
shall have the right and remedy to have the provisions of this Section 7,12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Parent Corporation or any of its Subsidiaries or
the TRA Holders and the accounts and funds managed by the Parent Corporation and
that money damages alone shall not provide an adequate remedy to such Persons.
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

 

[Signature Page Follows]

 

18

 

 

IN WITNESS WHEREOF, the Parent Corporation and the TRA Holders have duly
executed this Agreement as of the date first written above.

 

  PARENT CORPORATION:           FinTech Acquisition Corp. Ill Parent Corp.      
    By: /s/ James J. McEntee, III     Name: James J. McEntee, III     Title:
President and Chif Financial Officer           SELLER:           GTCR-Ultra
Holdings, LLC           By: /s/ Jeffrey Hack     Name:  Jeffrey Hack     Title:
Chief Executive Officer

 

  BLOCKER SELLER:           GTCR Fund XI/C LP           By: GTCR Partners XI/A&C
LP   Its: General Partner           By: GTCR Investment XI LLC   Its: General
Partner           By: /s/ Aaron Cohen     Name:  Aaron Cohen     Title:
Authorized Signatory

 

19

 

 

  BLOCKER:           GTCR/Ultra Blocker, Inc.           By: /s/ Aaron Cohen    
Name: Aaron Cohen     Title: Vice President & Treasurer           COMPANY:      
    GTCR-Ultra Holdings II, LLC           By: /s/ Jeffrey Hack     Name: 
Jeffrey Hack     Title: Chief Executive Officer

  

20

 

 

Schedule A

 

In accordance with Section 3,1, the entire Net Tax Benefit for each Taxable Year
shall be paid within five (5) Business Days after a Tax Benefit Schedule for
such Taxable Year becomes final in accordance with Section 2.3(a).

 

The Net Tax Benefit shall be allocated among the TRA Holders in accordance with
their relative percentages, as set forth below:

 

Seller- 85.5328% 

Blocker Seller - 14.4672%

 

 

21

 

